Citation Nr: 0520538	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for compensation 
purposes for bruxism.  

2.  Entitlement to service connection for compensation 
purposes for the extraction of teeth numbered 7 and 9.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1978 to August 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In January 2005, the appellant appeared 
and testified at a hearing held in Washington, D.C., before 
the undersigned.  A transcript of that hearing is of record.  

At the January 2005 hearing, the appellant clarified that he 
was really seeking VA dental treatment for the claimed 
disabilities.  The evidence indicates that he has filed a 
claim seeking dental treatment at the appropriate VA medical 
facility, but that a decision on that claim has not yet been 
accomplished.  The present appeal has been procedurally 
developed for appellate review by the Board solely on the 
issues of the appellant's entitlement to monetary disability 
compensation benefits for the claimed dental disabilities, 
and the present decision by the Board is accordingly limited 
to those issues.  At the January 2005 hearing, the appellant 
also withdrew an appeal pertaining to the issue of service 
connection for gingivitis.  

In February 2005, the appellant submitted some new evidence 
directly to the Board accompanied by a waiver of his right to 
have the RO initially consider this new evidence.  




FINDINGS OF FACT

1.  Bruxism was not present during the appellant's active 
service, nor is it etiologically related to such service.  

2.  The appellant's teeth numbered 7 and 9 were not extracted 
during service and are currently present.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for compensation 
purposes for bruxism is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381 
(2004).  

2.  Entitlement to service connection for compensation 
purposes for the extraction of teeth numbered 7 and 9 is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.381 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims seeking service connection 
for bruxism and the extraction of the teeth numbered 7 and 9, 
the information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated December 9, 2002.  Since the 
veteran was informed of the evidence that would be pertinent 
to his claim and requested to submit such evidence or provide 
the information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, service dental records and private medical records 
have been associated with the claims folder, and the 
appellant has been accorded a comprehensive VA dental 
examination in connection with the current claims.  Neither 
the appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claims, and the Board is also unaware of any such 
outstanding evidence.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issues were initially 
adjudicated by the RO in September 2003, after notification 
and evidentiary development were accomplished in accordance 
with the VCAA.  In the Board's opinion, any procedural errors 
on the RO's part were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The RO has correctly denied the claim seeking service 
connection for bruxism (an involuntary grinding of the teeth) 
on the basis that bruxism was not present in service.  This 
is in accordance with the service dental records, which 
reflect no mention of bruxism or of abnormal tooth wear.  The 
Board has also reviewed a January 2005 written statement by 
two private dentists who have asserted that, based upon the 
current degree of wear on his teeth, the appellant had been 
grinding his teeth for over five years, which would include 
the last few years of his active service.  However, this 
statement is completely speculative since neither of these 
private dentists actually saw or treated the appellant during 
his active service, and this opinion is also contradicted by 
the extensive and quite detailed service dental records, 
which do not indicate the presence of bruxism during the 
appellant's active service.  The Board believes that the 
contemporary dental records are more probative on this 
question than the subsequent private medical opinion which is 
not based upon personal observation and treatment of the 
appellant during his active service.  Accordingly, since a 
preponderance of the evidence is unfavorable to the claim 
seeking service connection for compensation purposes for 
bruxism, this appeal will be denied.  

The appellant also seeks compensation benefits for the 
extraction of the teeth number 7 and 9.  However, the 
evidence of record, including the service medical records and 
the report of the postservice VA dental examination of the 
appellant in December 2002, indicates that teeth numbered 7 
and 9 are still present.  Although the appellant believes 
that these teeth were fractured during service and removed, 
it appears from the relevant service medical records that 
only the three-tooth bridge involving teeth numbered 7, 8 
(missing since before service) and 9 fractured in service, 
and this damage was repaired to the extent possible.  
According to the post-service VA dental examiner, this bridge 
will be prone to fracture in the future because the 
appellant's periodontal disease has left very little healthy 
gum tissue in which to anchor the posts in teeth numbered 7 
and 9 which support this bridgework.  Since a preponderance 
of the evidence is unfavorable to the claim seeking service 
connection for compensation purposes for the extraction of 
the appellant's teeth numbered 7 and 9, this appeal will be 
denied.  


ORDER

Service connection for compensation purposes for bruxism is 
denied.  

Service connection for compensation purposes for the 
extraction of the appellant's teeth numbered 7 and 9 is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


